


110 HR 5670 IH: To amend the Internal Revenue Code of 1986 to provide a

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5670
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2008
			Mr. Fossella (for
			 himself and Mr. Pascrell) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  Federal income tax credit for certain home purchases.
	
	
		1.Credit for certain home
			 purchases
			(a)Allowance of
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 25D the following new section:
				
					25E.Credit for
				certain home purchases
						(a)Allowance of
				creditIn the case of an
				individual who purchases a principal residence in the United States during the
				12-month period beginning on the date of the enactment of this section, there
				shall be allowed to the taxpayer as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to so much of the purchase price
				of the residence as does not exceed $10,000.
						(b)Limitations
							(1)Conforming loan
				limitationSubsection (a) shall not apply with respect to any
				residence the value of which exceeds the limitation for the area in which the
				residence is located on the maximum original principal obligation of a mortgage
				that may be purchased by the Federal Home Loan Mortgage Corporation, as in
				effect for 2008 pursuant to section 201(a)(2) of the Economic Stimulus Act of
				2008.
							(2)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section) for the taxable
				year.
								(3)One-time
				only
								(A)In
				generalIf a credit is allowed under this section in the case of
				any individual (and such individual’s spouse, if married) with respect to the
				purchase of any principal residence, no credit shall be allowed under this
				section in any taxable year with respect to the purchase of any other principal
				residence by such individual or a spouse of such individual.
								(B)Joint
				purchaseIn the case of a purchase of a principal residence by 2
				or more unmarried individuals or by 2 married individuals filing separately, no
				credit shall be allowed under this section if a credit under this section has
				been allowed to any of such individuals in any taxable year with respect to the
				purchase of any other principal residence.
								(c)Principal
				residenceThe term
				principal residence has the same meaning as when used in section
				121.
						(d)Denial of double
				benefitNo credit shall be allowed under this section for any
				purchase for which a credit is allowed under section 1400C.
						(e)Special
				rulesFor purposes of this
				section—
							(1)Joint purchase
				by unmarried individualsIf 2
				or more individuals who are not married purchase a principal residence, the
				amount of the credit allowed under subsection (a) shall be allocated among such
				individuals in such manner as the Secretary may prescribe, except that the
				total amount of the credits allowed to all such individuals shall not exceed
				$10,000.
							(2)PurchaseIn
				defining the purchase of a principal residence, rules similar to the rules of
				paragraphs (2) and (3) of section 1400C(e) (as in effect on the date of the
				enactment of this section) shall apply.
							(3)Reporting
				requirementRules similar to the rules of section 1400C(f) (as so
				in effect) shall apply.
							(f)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section with respect to the purchase of any residence, the basis of
				such residence shall be reduced by the amount of the credit so allowed.
						(g)ApplicationThis
				section shall not apply to any taxable year beginning after December 31,
				2009.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Credit for certain home
				purchases.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to residences purchased after the date of the enactment of this Act in taxable
			 years ending after such date.
			
